Opinion by
Head, J.,
In the disposition of this case in the court below, the three controlling questions were determined by the learned judge adversely to the contention of the appellant. A careful examination of the record has convinced us that in so far as these questions rest upon’ findings - of fact, such findings are supported by ample evidence; and further that the conclusions of law adopted by the learned judge fairly resulted from the application of sound legal principles to the facts found. We will briefly advert to each one of the three in their order.
*1691. There was abundant évidence to support the coni elusion that many years ago the owner of a considerable tract of land in the City of Bradford platted the same into lots with convenient street and alleys. Among these streets was one called Howard street extending from Washington street on the south to Bank street on the north. Such street was not only shown on the plan, but was actually marked out and staked.on the ground. Numerous conveyances were made by the owner, all of which referred to a street or way at that place, sometimes under the name of Howard street, at others by the name of Howard place. In nearly all Of the subsequent conveyances which appear on the record there was recognition of such a street, and under some of these conveyances the defendant itself took title to a portion of the property it now owns. These conveyances were made and recorded long before the sheriff’s sale, to which we shall later refer, although Some of them were made afteir the filing of the lien. In every recognized way therefore the owner of the land evidenced his intention to dedicate for public use what is now claimed to be Howard street: In re Opening of Pearl Street, 111 Pa. 565; Weida v. Hanover Township, 30 Pa. Superior Ct. 424. It would not be possible, therefore, to convict the learned judgebelow of error in finding that such dedication had been made.
2. The evidence was equally clear and satisfactory as to. the acceptance by the public of the dedication referred to. The way was actually opened on the ground from one end to the other. For many years it had been subjected to continuous and uninterrupted public travel. No taxes were assessed against that strip of ground as the private property of any person. A public sewer was laid in the middle of it by the city authorities without any proceedings to condemn the private property of anyone and without ány claim for damages being advanced by any person. Buildings w.ere erected fronting on this way and these buildings *170had their sewer connections into the main sewer already referred to. A sidewalk was constructed at least along one side of the alleged street, and the lot tenants were required by the city street commissioners to keep such sidewalks free from snow and ice. The city engineer gave numbers to the houses fronting thereon as situated on Howard street, tax bills and water bills for said properties designated them in like manner. These and other facts furnish ample warrant, under all of the authorities, for the conclusion that the dedication of the strip of ground in question for a public street or way had been actually accepted by the public. In Weida v. Hanover Twp., supra, this court said: “It may be conceded that such acceptance is ordinarily indicated by some formal act of the municipal officers having such matters in charge. But the public which is the master need not await the formal action of its own servants and agents. By its own use of a street dedicated, opened and offered for travel, it may plainly and conclusively signify its acceptance of the owner’s offer, etc.: Com. v. Shoemaker, 14 Pa. Superior Ct. 194; Com. v. Moorehead, 118 Pa. 344.” This is the doctrine also of Com. v. Llewellyn, 14 Pa. Superior Ct. 214; Fleck v. Collins, 28 Pa. Superior Ct. 443, and other cases cited in the opinion filed by the learned judge below. Again we must agree he was right in his conclusion that there had been not only a dedication to public use of the strip of ground in, dispute but that such dedication had been actually accepted by the public.
3. It must follow, as a legal conclusion, from what has been already determined, that the City of Bradford could not file a municipal lien against this strip of ground, as the private property of any person, with the effect that a judicial sale thereon would divest the public easement of way long theretofore acquired by the traveling public. In the filing of municipal liens much latitude has been given by the statutes in the way of describing the property liened and conveying notice to *171the real owner; but no statute has ever declared that, by the filing of such lien and a judicial sale thereon, the sheriff’s vendee may take a title in fee simple to the exclusion of the rights of the traveling public who had long since acquired an easement of way over the same. In speaking only of the rights that would become vested in the lot purchasers on this plan by reason of the dedication of this strip of ground as a public way, Mr. Justice Brown, in Tesson v. Porter Co., 238 Pa. 504, said: “For if anything is to be regarded as settled, it is that, when one who is the owner of a tract of land in a municipality cuts it up into lots and sells them as laid out on a plan which he has adopted, showing streets and alleys thereon, there is not only an implied covenant by him to the owner of each lot that the streets and alleys, as they appear upon his plan, shall be forever opened to the use of the public, but a dedication by him of the same as highways to the use of the public forever, and the municipality itself cannot extinguish the easement which each lot owner thus acquires by private contract with the owner of the plotted ground: Transue v. Sell, 105 Pa. 604; Quicksall, et al., v. Philadelphia, 177 Pa. 301; Garvey v. Refractories Co., 213 Pa. 177; O’Donnell v. Pittsburgh, 234 Pa. 401.” It ought to be apparent therefore that a sheriff’s sale on a judgment, founded upon an improvement lien filed by the city against this strip of ground, in no sense divested the easement of way which had been acquired by lot owners and the public generally long before the lien was filed. As a consequence the defendant, who relies on a conveyance from the sheriff’s vendee to support its right to the ownership in fee simple of this strip of ground and to close it up as private property, has necessarily failed to make good its claim, and the decree of the court below forbidding the obstruction of the street and requiring the removal of the gates necessarily followed.
Decree affirmed.